Decree of the Surrogate’s Court, Rockland County, dated June 28, 1971, fixing $11,000 as the compensation of appellant, an attorney, “for all his legal services rendered and to be rendered to the estate ” of the decedent “ through final accounting and distribution by the executor ”, affirmed, without costs. Ordinarily the “ authority of the surrogate is limited to fixing the value of services already rendered, but not those to be rendered in the future ” (3A Warren’s Heaton Surrogates’ Court [6th ed.], § 295, par. 5, subpar. [g]; Matter of Starbuck, 225 App. Div. 689). But here the services yet to be rendered were of such a trifling nature when compared to those already rendered that it is our view that the fact that the Surrogate fixed the attorney’s *576compensation for services rendered and to be rendered is not such as to require modification of the decree (cf. Matter of Tomany, 258 App. Div. 1060). Hopkins, Acting P. J.,. Martuscello, Christ, Brennan and Benjamin, JJ., concur.